Opinion issued November 18, 2004 













In The
Court of Appeals
For The
First District of Texas
____________

NO. 01-04-00996-CR
____________

FRANKLIN ISAIS PINEDA, Appellant

V.

THE STATE OF TEXAS, Appellee




On Appeal from the 174th District Court
Harris County, Texas
Trial Court Cause No. 972962



 
MEMORANDUM  OPINION
                On November 5, 2004, appellant  filed a motion to dismiss the above-referenced appeal.  The motion complies with the Texas Rules of Appellate
Procedure.  See Tex. R. App. P. 42.2(a).
               We have not yet issued a decision.  Accordingly, the appeal is dismissed. 
               The Clerk of this Court is directed to issue the mandate.  Tex. R. App. P.
18.1.
PER CURIAM
Panel consists of Justices Nuchia, Hanks, and Higley.
Do not publish.  Tex. R. App. P. 47.2(b).